Citation Nr: 0516548	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for idiopathic 
peripheral neuropathy.

3.  Entitlement to service connection for vision problems 
(claimed as pigment displacement syndrome).

4.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from October 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for chest pain, idiopathic peripheral 
neuropathy, vision problems (claimed as pigment displacement 
syndrome), and seizure.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's chest pain 
was incurred in or aggravated by service, or that it was 
otherwise etiologically related to service, to include 
exposure to ionizing radiation during service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's idiopathic 
peripheral neuropathy was incurred in or aggravated by 
service, or that it was otherwise etiologically related to 
service, to include exposure to ionizing radiation during 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's vision 
problems claimed as pigment displacement syndrome were 
incurred in or aggravated by service, or that it was 
otherwise etiologically related to service, to include 
exposure to ionizing radiation during service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
seizure disorder was incurred in or aggravated by service, or 
that it was otherwise etiologically related to service, to 
include exposure to ionizing radiation during service.

CONCLUSIONS OF LAW

1.  A disability causing chest pain was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  Idiopathic peripheral neuropathy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

3.  A disability causing vision problems was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2004).

4.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in October 2002, the RO informed the 
appellant of the provisions of VCAA and its potential effect 
on his claim.  In addition, the appellant was advised, by 
virtue of a detailed November 2003 statement of the case 
(SOC) and a supplemental statement of the case (SSOC) dated 
in December 2003 issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2003 SOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  10 Vet. App. at 497.  The 
only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent.

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorders, and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer have become manifest five years or more after 
exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.11 (a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the U.S. Court of Appeals for the Federal 
Circuit has held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.


III.  Factual background

Service medical records show that, at the enlistment 
examination in August 1984, the veteran's near vision was 
20/20 in each eye and his distant vision was 20/50 corrected 
to 20/20 in each eye.  In October 1987 the veteran had a 
medical examination for duty with ground-launch cruise 
missiles (GLCM), at which he denied any chest pain, eye 
trouble, or epilepsy or fits.  He reported having joint pain 
that referred to both knees, secondary to participation in 
sports prior to service.  His clinical evaluation was normal 
and he was found medically qualified for worldwide duty.  
Findings included defective visual acuity of both eyes that 
was corrected.  His near vision was 20/17 for the right eye 
and 20/20 for the left eye.  His distant vision was 20/40 
corrected to 20/15 for each eye.  In February 1988, after 
review of the records prior to separation, it was determined 
that no physical examination was required, and noted that the 
veteran did not desire an examination. 

In the veteran's claim he stated that the pain in his chest 
and idiopathic peripheral neuropathy had begun approximately 
in June 1997, and that a vision disability claimed as pigment 
displacement syndrome began in June 2002.  He was receiving 
ongoing treatment at a VA hospital and clinic.  

VA treatment records show that an EMG (electromyelogram) in 
April 1999 showed moderate bilateral ulnar neuropathy, right 
more than left.  In September 1999, the veteran complained of 
atypical chest pain and ulnar neuropathy, right greater than 
left.  The examiner felt that the atypical chest pain was 
probably not cardiac but possibly chest wall pain, or 
neuropathic.  The veteran was not interested in medication.  
In October 1999 he called about new back pain, but he was 
unable to go to the clinic for evaluation.  

In August 2000 he was seen for chronic pain in the chest 
wall, located in the right chest mid-clavicular line 
extending down to his abdomen.  He had a negative ETT 
(electronic treadmill test) in 1998.  The pain symptoms were 
unchanged but were getting worse.   The analysis noted that 
he had chronic chest wall pain and neck pain.  There were no 
symptoms of nerve root compression, and the cardiac work up 
had been negative.  


VA outpatient treatment records show that the veteran 
received continued pain management.  

In November 2000 at a neuropsychological evaluation, the 
veteran reported a primary problem of intermittent 
neuropathic pain and sharp chest pains that began in 1995.  
He had seen multiple doctors at VA, who had not been able to 
identify a cause for these symptoms.  The veteran felt that 
the onset of these symptoms coincided with a break-in at his 
apartment.  The diagnosis was unspecified chest pain.  A 
December 2000 entry reflects a diagnosis of chronic 
neuropathic chest wall pain syndrome.   

In January 2001, the veteran reported chest pain and 
requested a new pain medication.  He reported that after 
taking two doses of a pain medication, Tegretol, he stopped 
due to neck and eye pain and had a seizure one time.  An 
entry the following day reflects that the attending staff 
physician spoke to the veteran and indicated that he had not 
had a seizure.  He had taken Tegretol which caused eye 
twitching and involuntary head movement.  The chest wall pain 
continued.  

In March 2001, the veteran phoned to say that his medication 
was not working and wanted a prescription for a different 
medication for pain.  He had been unable to come to the 
clinic for evaluation since November 2000.  He was seen on an 
emergency basis in May 2001, with pain in his upper torso 
that had worsened over the preceding 48 hours.  This 
exacerbation was assessed as ongoing chest wall pain, 
chronic.  He was again seen in July 2001 with an exacerbation 
and then was seen at a follow-up appointment for presumed 
neuropathy pain syndrome.  He had a long history of pain 
syndrome mostly affecting his chest wall, but also with 
bilateral arm tingling and radiculopathy.  He had been 
refractory to many mediations.  He had been seen in Neurology 
where there was concurrence with the neuro pain syndrome 
diagnosis.  The assessment was chronic refractory 
musculotendinous pain syndrome.  

In September 2001, he had an anesthesiology pain consultation 
and reported that the pain started in 1996 when he thought he 
pulled a muscle at work.   

In February 2002, the veteran was seen for chronic chest wall 
pain, thoracic radiculopathy, and bilateral arm pain.  It was 
noted that, although prior plain films of the thoracic and 
cervical spines showed mild degenerative changes, the more 
recent thoracic MRI showed none.  The pertinent assessment 
was thoracic radiculopathy and myofascial pain.  A 
multidisciplinary approach to his pain was recommended.  

In April 2002 the veteran was seen for a psychology behavior 
medicine consultation.  The relevant history noted that at 
the time of an extensive neuropsychological evaluation in 
December 2000 no medical cause had been identified for his 
chronic pain symptoms.  It was the finding of the 
psychological assessment unit that he met the criteria for a 
delusional disorder.  The veteran reported that his pain 
symptoms started in 1994 when he was injured unloading a 
shipment at work.  He complained of chronic pain mostly 
affecting his chest wall, but also with bilateral arm 
tingling and radiculopathy.  It was noted that at a 
neurological examination the veteran had been diagnosed with 
neuro pain syndrome.  

In June 2002, the veteran called with complaints of flashing 
light in the upper right of his vision.  A return call was 
made to discuss his symptoms.  The veteran reported 
previously having been diagnosed with pigment dispersion 
syndrome.  After a dilated eye examination, the assessment 
was refractive error with no retinal tears or detachments, no 
posterior vitreous detachment, no history of migraine 
headaches, and no TIA-like symptoms.  He was seen the 
following day for additional eye complaints.  The assessment 
was that he had photophobia in the morning and history of 
flashing lights.  It was noted that the veteran had undergone 
a thorough examination in optometry the previous day and was 
thought to have a refractive error.  There was no evidence of 
retinal tear or retinal detachment, and no sign of infection 
in either eye.  He was to follow up in 5-6 months, or sooner 
if needed.  

At a follow-up appointment in September 2002 for chest wall 
pain syndrome, the examiner thought the cause was probably 
some sort of sensory neuropathy with hyperexcitable nerves.  
A large work-up had been negative.  The veteran had jabs of 
sharp pain throughout his chest.  He was on medication, and 
nerve stabilizers had not worked.  The veteran thought that 
in 1986 there might have been a nuclear exposure near his 
active duty station and was trying to explore that possible 
occurrence, but reported that he was unable to find anyone or 
contact anyone about it.  The assessment was neuropathic pain 
syndrome of unknown etiology.  

In November 2002 the veteran was seen in an ophthalmology 
clinic for follow-up of his photophobia.  His ocular history 
was long-standing photophobia, blurred vision, and flashing 
lights of unknown etiology.  His previous eye examinations 
were unremarkable.  

In December 2002, his primary provider assessed neuropathic 
pain syndrome with unclear etiology.  The veteran reported 
that he still planned to pursue something about possible 
radiation exposure in North Dakota in 1986, but the examiner 
noted it was unclear whether that had been a real event or 
not.  

In December 2002, he still complained of photophobia with 
some relief of irritative symptoms with medication and an 
artificial tear substitute (ATS).  The assessment was chronic 
mild photophobia with suspect chronic, nongranulomatous low-
grade iritis, with fine keratitic precipitate (KP) and rare 
cell in both eyes.  A nonspecific work-up was to be done for 
bilateral iritis.  He did not tolerate Pred Forte eye drops 
(PF) in November 2002.  A second assessment was "? allergic 
eye".   

In his substantive appeal received in November 2003, the 
veteran stated his belief that his medical problems were the 
result of radiation exposure.

IV.  Analysis

Of the disabilities claimed and on appeal, chest pain and 
vision problems are not included among the chronic diseases 
for which presumptive service connection is warranted under 
the provisions of 38 C.F.R. § 3.309(a) if the disability is 
manifested to a compensable degree within one year of 
service.  Although epilepsies, certain forms of heart 
disease, and organic diseases of the nervous system are 
included, the evidence of record does not show the presence 
of these disabilities in service or within one year after 
separation from active military service.  Therefore, the 
Board finds that the presumption provisions of 38 C.F.R. 
§ 3.309(a) are not for application herein.

The record does not show that the veteran participated in a 
radiation-risk activity as defined by 38 C.F.R. § 
3.309(d)(3)(ii), such that the veteran is considered to be a 
radiation-exposed veteran as defined by 38 C.F.R. § 
3.309(d)(3)(i).  Furthermore, none of the veteran's claimed 
diagnoses is listed among the diseases specific to radiation-
exposed veterans as outlined in 38 C.F.R. § 3.309(d).  
Therefore, presumptive service connection under this section 
is not for application.

The evidence of record does not show that veteran has been 
diagnosed with a radiogenic disease as shown in 38 C.F.R. § 
3.311(b)(2).  In this case, the claim is based upon a disease 
other than one listed in section 3.311(b)(2), and the 
claimant has not submitted medical evidence tending to show 
that any claimed condition is a radiogenic disease.  
Therefore, the development of claims required under the 
provisions of 38 C.F.R. § 3.311 does not apply to the 
veteran's claims.

As discussed below, the Board has considered entitlement to 
service connection under Combee. 
A.  Chest pain

Review of the record shows that service medical records are 
negative for chest pain or any cardiovascular disability.  
There is no evidence of cardiovascular disease within one 
year after service, and no current cardiovascular disability.  
Moreover, the evidence of record shows that extensive work-up 
for chest pain has been negative for heart disease.  The 
evidence of record shows that on several occasions he has 
variously reported that his chest pain symptoms started in 
1994, 1995, 1996, or 1997, several years after discharge from 
service.  He has also reported that onset occurred when he 
was injured at work, or that the onset coincided with a 
break-in at his apartment.  There has been extensive work-up 
of the veteran's chest pain, and its etiology has not been 
determined.  The most current diagnosis in September 2002 is 
neuropathic pain syndrome of unknown etiology.  There is no 
competent medical evidence of a link between that condition 
and the veteran's service.
B.  Idiopathic peripheral neuropathy

The veteran has claimed that idiopathic peripheral neuropathy 
began in June 1997, several years after service.  His service 
medical records are negative for any chronic neuropathy 
disorder.  VA treatment records show EMG findings of moderate 
bilateral ulnar neuropathy, right more than left, and later 
complaints of ulnar neuropathy.  The condition was also noted 
as idiopathic peripheral neuropathy and later as neuropathic 
pain syndrome, for which no etiology was shown.  There is no 
competent medical evidence of a link to service.  

C.  Vision disability

In his claim the veteran indicated that a vision disability 
claimed as pigment displacement syndrome began in June 2002.  
In his notice of disagreement received in March 2003, he 
stated that his blurred vision began 5 to 7 years earlier, 
which places onset, at the earliest, approximately in 1996, 
which is many years after discharge from service.  Service 
medical records are negative for any complaints, findings, or 
diagnosis of eye disease except for refractive error noted on 
the enlistment examination.  VA treatment records show that 
the veteran complained of pigment dispersion syndrome and 
flashing lights.  A June 2002 eye examination revealed that 
the only disability was refractive error.  Refractive error, 
however, is considered a congenital and/or development 
disability, and there is no indication at all that it was 
aggravated during service.  The service medical records do 
not indicate that the veteran suffered any eye trauma during 
service or any superimposed eye disease.  The most recent eye 
examination in December 2002 shows a diagnosis of chronic 
mild photophobia with suspected low-grade iritis.  There is 
no competent medical evidence of a link to service.  

D.  Seizure disorder

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of seizures.  In his 
notice of disagreement received in March 2003 the veteran 
stated that seizures began 5 to 7 years earlier, which places 
onset, at the earliest, approximately in 1996, which is many 
years after discharge from service.  The medical evidence of 
record, however, is negative for any current seizure 
disorder.  Although the veteran reported having a seizure 
after taking pain medication, a VA physician noted in the 
treatment record, after consultation with the veteran, that 
he had not actually had a seizure.  There is no competent 
medical evidence of a current seizure disorder, or of a link 
between a claimed seizure disorder and service.  

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a diagnosis of a 
seizure, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a seizure disorder.  

E.  Conclusion

The Board has no doubt that the veteran is sincere in his 
belief that his claimed conditions are related to possible 
exposure to ionizing radiation exposure in service.  However, 
it is well established that, as a layperson, he is not 
considered capable of opining, no matter how sincerely, as to 
the nature or etiology of his disease.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Applying the criteria above to the veteran's claim, the Board 
must note that there is no competent medical evidence of 
record even suggesting a link between a current disability 
associated with chest pain, idiopathic peripheral neuropathy, 
vision problems, and seizures, and his military service.  As 
for the veteran's contentions asserting a claimed etiological 
nexus to service, the probative value of the positive 
evidence represented by his lay assertions is outweighed by 
that of the more objective negative evidence cited above, to 
include the negative service medical records.  The veteran is 
not professionally competent to provide an opinion as to the 
etiology of his claimed disabilities.  See Routen, Espiritu, 
supra. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed chest pain, idiopathic peripheral 
neuropathy, vision problems, and seizure disorder are related 
to exposure to ionizing radiation or any incident during 
service.  Thus, the preponderance of the evidence is against 
granting service connection, either on a direct basis or on 
any presumptive basis, including pursuant to the provisions 
of 38 C.F.R. § 3.311.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for idiopathic peripheral 
neuropathy is denied.

Entitlement to service connection for vision problems is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


